DETAILED ACTION

This Office Action is in response to the amendment, filed on March 17, 2021 and the granting of the petition to revive, filed on March 17, 2021.  Primary Examiner acknowledges Claims 1-20 are pending in this application, with Claims 1, 19, and 20 having been currently amended. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, and 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mondry (5,682,877) in view of Tiep et al. (4,535,767) and Rowland et al. (5,099,836).
As to Claims 1 and 11, Mondry discloses a high flow therapy system (Figures 9 and 14) for delivering heated (via “heater” 378 - Fig 9 and 524 - Fig 14) and humidified (via “humidifier” 376 - Fig 9 and 522 - Fig 14) respiratory gas to an airway of a patient (“Neonate”), the system comprising: a microprocessor (“microprocessor” 364 - Fig 9 and 504 - Fig 14); a respiratory gas flow pathway (represented by the arrows alongside the conduits) for delivering the respiratory gas (via 366/388 - Fig 9 and 512/514 - Fig 14) to the airway of the patient via an interface (“nasal prongs” 380 - Fig 9 and “oxyhood” 508 - Fig 14) wherein the flow rate of the respiratory gas is controlled (via actuation of the “valve” 374 - Fig 9 and 518 - Fig 14) by the microprocessor (“microprocessor” 364 - Fig 9 and 504 - Fig 14); a mixing area (“blender” 370 - Fig 9 and 516 - Fig 14) for mixing oxygen (via “oxygen source” 366 - Fig 9 and 512 - Fig 14) and air (via “air source” 368 - Fig 9 and 514 - Fig 14) in the respiratory gas flow pathway (represented by the arrows alongside the conduits); a humidification area (“humidifier” 376 - Fig 9 and 522 - Fig 14) downstream of the mixing area (“blender” 370 - Fig 9 and 516 - Fig 14) and configured for humidifying respiratory gas in the respiratory gas flow pathway (represented by the arrows alongside the conduits); and a heated delivery conduit (“heater” 378 - Fig 9 and 524 - Fig 14) for minimizing condensation of the humidified respiratory gas; wherein the system is adapted to pass exhaled gas of the patient to the atmosphere. Yet, Mondry does not expressly disclose the use of a “non-sealing respiratory interface configured to measure a pressure in the airway of the patient and to form a passageway for exhaled gas of the patient to pass to ambient atmosphere without passing through a remainder of the system”. 
Regarding the features of the non-sealing respiratory interface and the ability to perform the function of passing exhaled gas to the ambient, Tiep teaches a non-sealing respiratory interface in the form of a nasal cannula (10) having nasal prongs (32), similar to the nasal prong construction of Mondry in Figure 9, for “delivering oxygen to a patient” (Abstract).  Tiep teaches the construction of the nasal prongs (32) “will not effectively close off or block the nostrils of the patient” (Column 3, Lines 50-60) as the nasal prongs (32) are constructed having a plurality of fins (34) “which will serve to space [the cannula] more or less in the center areas of the nostrils” (Column 3, Lines 60-65).  Tiep teaches “as the patient starts to exhale if the diaphragm 40 is against the retainer 42 the gas within the receptacle 12 and the oxygen being supplied to this receptacle 12 will normally exert a sufficient back pressure so that exhaled gas will flow between the nostrils of the patient and the cannula 32 to the ambient.” (Column 5, Lines 5-10). In light of each nasal interface being utilized for the delivery of gases to the patient, both devices are analogous and effectively functional equivalent structures.
Regarding the features of the respiratory interface to measure pressure in the airway of the patient, Rowland teaches the construction of a respiratory interface in the form of a nasal cannula (20, “nasal cannula 20” Column 3, Lines 65-70 and Column 5, Lines 60-65; as best seen in Figures 1-3) having nasal prongs (22/24, “The cannula includes a pair of nasal tubes 22 and 24 for delivering oxygen to the nostrils of a patient when the device is secured with the nasal tubes in the patient's nares” Column 5, Lines 65-70), similar to Mondry and Tiep suitable for the delivery of gases to the patient’s nostrils.  Rowland further teaches the construction of the nasal prongs (22/24) having an internal structure (33, “More specifically, the nasal tubes 22 and 24 are provided with an interior wall 32 which extends across the interior surface of the nasal tube to form a pressure sensing conduit comprising an interior passageway 33 having a first opening at the outlet port 41 of the nasal tube and a pressure sensing port 36 adjacent cannula body 21.” Column 6, Lines 5-40) for the purpose of providing a pressure sensing passageway as terminating at pressure sensing port (36) which is connected the pressure transducer (10, “Relatively small diameter tubes 28 are secured to the pressure sensing ports 36 which tubes meet at union 29 connected to tubing 27 for communicating the breathing pressures to pressure transducer 10. By incorporating such features, the pressure-directing conduit 33 including pressure sensing port 36 are independent of the main cannula body interior and do not interfere or enter the interior of the cannula body 21.” Column 6, Lines 5-40).  Consequently, Rowland teaches the application of an independent pressure sensing port to a nasal cannula was a known construction suitable for facilitating pressure sensing without interfering the ability of the nasal cannula to provide oxygen to the patient. 
In light of the aforementioned, as each of Mondry, Tiep, and Rowland are concerned with the delivery of oxygen/gases to the patient, these inventions are analogous and within the same field of endeavor whereby the decision to take certain aspects of the construction and modify them would be within the ordinary skill of the art so that the resultant effect of the ability to delivery oxygen/gases to the patient is maintained.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the nasal prong of Mondry to be a non-sealing nasal prong respiratory interface as taught by Tiep to be a known structure suitable for applications of oxygen delivery to a patient, and to further modify the nasal prong to include the use of a pressure sensing port associated therewith to support the ability to invasively monitor pressures within the nasal prong system without interfering with the delivery. 
As to Claim 2, the modified Mondry, specifically Mondry discloses the microprocessor (364 - Fig 9 and 504 - Fig 14) calculates the efficacy of the treatment protocol.  Specifically, Mondry discloses “The pulse rate and oxygen saturation level data are then transferred to a microprocessor-based electronic control unit (ECU) 14. … The ECU 14 executes a control strategy, processing and analyzing the patient data to determine the proper amount of oxygen to deliver to the patient.” (Column 3, Lines 40-50), also “Pulse oximeter 362 supplies oxygen saturation data to the microprocessor 364, which executes a control strategy to maintain oxygen saturation levels in a predetermined narrow range of acceptable values or at an acceptable discrete level” (Ref: Figure 9 - Column 7, Lines 45-60) and “The pulse oximeter 502 supplies oxygen saturation data to a microprocessor 504. The microprocessor also receives data from an oxygen analyzer 506. The oxygen analyzer 506 receives data relating to the oxygen concentration within an oxyhood 508 from a probe 510 positioned within oxyhood 508, which preferably encloses the head of the neonate. The microprocessor also receives data and executes a control strategy to maintain oxygen saturation levels within a narrow predetermined range of acceptable values, based on the data from pulse oximeter 502 and oxygen analyzer 506” (Ref: Figure 14 - Column 16, Line 60 thru Column 17, Line 5). In this case, the phrase “proper amount of oxygen” refers to the volume of oxygen supplied based on the operation of the microprocessor to open and/or close the valve (374 - Figure 9 and 518 - Figure 14) in response to the detected pulse rate (via “pulse oximeter” 362 - Figure 9 and 502 - Figure 14) and/or the oxygen concentration (via “oxygen analyzer” 506 - Figure 14). Thus, the claimed “tidal volume” and “minute volume” are a function of these operations in order to prevent a hypoxic gas delivery to the patient.
As to Claim 3, the modified Mondry, specifically Mondry discloses the microprocessor (364 - Fig 9 and 504 - Fig 14) sends control data to the valve (374 - Figure 9 and 518 - Figure 14) to open or close the valve in response to the detected pulse rate (via “pulse oximeter” 362 - Figure 9 and 502 - Figure 14) and/or the oxygen concentration (via “oxygen analyzer” 506 - Figure 14).  Regarding Figure 9, Mondry discloses “Valve 374 is a 33 increment, variably opening solenoid valve with a coulomb controlling circuit” (Column 8, Lines 5-10).  Regarding Figure 14, Mondry discloses “Valve 518 is controlled by microprocessor 504 to dispense proper amounts of oxygen to the neonate.” (Column 17, Lines 10-15).  Thus, the claimed “flow rate” and “volume” of gas delivered are a function of the operation of the microprocessor. 
As to Claims 4 and 10, the modified Mondry, specifically Mondry discloses the use of a pulse oximeter (362) associated with the microprocessor (364) to control the volumes of flow delivered to the patient through the valve (374). (“Pulse oximeter 362 supplies oxygen saturation data to the microprocessor 364, which executes a control strategy to maintain oxygen saturation levels in a predetermined narrow range of acceptable values or at an acceptable discrete level... The output from flowmeter 372 is supplied to a valve, shown generally by reference numeral 372, which is controlled by microprocessor 364 to dispense proper amounts of oxygen to the neonate. In a preferred embodiment of the present invention, the output from flowmeter 372 is adjusted to provide 1 L/min. … Valve 374 is a 33 increment, variably opening solenoid valve with a coulomb controlling circuit. … The lowest controllable flow rate is 0.03 L/min.” Column 7, Lines 45 thru Column 8, Line 15).  Thus, the adjustment of the flow rate is a function of the algorithmic relationship between the proper amount of oxygen and the incremental opening of the valve. 
As to Claim 5, the modified Mondry, specifically Mondry discloses the system is configured to signal an alarm (“low O.sub.2 SAT alarm threshold”, “high O.sub.2 SAT alarm threshold" Column 11, Lines 5-20 and 35-45; and “alarm”, “alarm logic”, "alarm mode" Column 13, Line 35 thru Column 14, Line 30; Column 16, Line 15-25 and 50-55; Column 17, Line 45-55; and Column 18, Lines 25-40) when conditions deviate from predetermined criteria.
As to Claim 8, the modified Mondry, specifically Mondry discloses a gas analyzer (“pulse oximeter” 362 - Figure 9 and 502 - Figure 14; “oxygen analyzer” 506 - Figure 14; “flowmeter” 372-Figure 9 and 520 - Figure 14).
As to Claim 9, the modified Mondry, specifically Mondry discloses the system comprising as display. (“The system activates an LED (light emitting diode) display to indicate the flow rate for the currently energized state. An LED display is also utilized to indicate the current blood oxygen saturation level and pulse rate as measured by the pulse oximeter.” Column 13, Lines 40-50).

Claims 6, 7, and 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mondry (5,682,877) in view of Tiep et al. (4,535,767) and Rowland et al. (5,099,836) as applied to Claim 1, and further in view of DeVries et al. (5,868,133). 
As to Claims 12 and 19, the modified Mondry, specifically Mondry discloses the system having a mixing area (“blender” 370 - Fig 9 and 516 - Fig 14) for mixing oxygen (via “oxygen source” 366 - Fig 9 and 512 - Fig 14) and air (via “air source” 368 - Fig 9 and 514 - Fig 14) in the respiratory gas flow pathway (represented by the arrows alongside the conduits); yet does not expressly disclose the use of a blower.
DeVries teaches a system for the delivery of gases to patient having an air inlet (via 24, “Ambient air is drawn through conduit 24 and filter 50, into accumulator 54, where the ambient air combines with the metered inflow of oxygen to provide an oxygen-enriched inspiratory flow containing a prescribed oxygen concentration (FIO.sub.2).” Column 8, Lines 55-65) and an oxygen inlet (via “an oxygen inflow manifold 26” Column 8, Lines 50-55), wherein the two streams of gas are combined at a mixing area ("oxygen blending apparatus 16 may be utilized to enrich the oxygen content of the inspiratory gas flow provided by the drag compressor ventilator device 14.… [in order] to provide an oxygen-enriched inspiratory flow containing a prescribed oxygen concentration (FIO.sub.2)” Column 8, Lines 45-65). DeVries teaches the use of a controller (12) “for maintaining compressor-specific control of the pressure, flow rate and/or volume of gas provided in each inspiratory phase at the ventilation cycle.” (Column 19, Lines 10-25). Therefore, it would have been obvious to one having ordinary skill in the art to modify the system of Mondry to additionally include a blower as taught by DeVries to insure optimized control of positive pressure, flow and volume delivered to the patient.
As to Claim 13, the modified Mondry, specifically DeVries teaches the “Oxygen inlet line 26 is connected to a pressurized source of oxygen” (Column 20, Lines 50-55). 
As to Claim 14, the modified Mondry, specifically DeVries teaches blowers compressing at values up to 60 LPM was known as a suitable compression rate for ventilation (Column 21, Lines 45-55). Therefore, it would have been obvious to one having ordinary skill in the art to configure the compression rate of the blower of the modified Mondry to be up to 60 LPM as taught by DeVries to be a known compression flow rate suitable for ventilation.
As to Claims 6, 7, and 15-18, the modified Mondry, specifically DeVries teaches the operation of the blower wherein “at the beginning of each inspiratory ventilation phase, is accelerated to a sufficient speed to deliver the desired inspiratory gas flow, and is subsequently stopped or decelerated to a basal flow level to permit the expiratory ventilation phase to occur.” (Abstract).   Specifically, DeVries teaches the operation of the system is “a repetitive cycling of ventilatory flow, each such repetitive cycle being separated into two phases--an inspiratory phase followed by an expiratory phase. … [wherein] The inspiratory phase of the ventilator cycle is characterized by the movement of positive-pressure inspiratory flow of gas through the ventilator circuit and into the lungs of the patient. The expiratory phase of the ventilatory cycle is characterized by cessation of the positive pressure inspiratory flow long enough to allow lung deflation to occur.” (Column 1, Lines 20-35).  DeVries teaches the use of a controller (12) “for maintaining compressor-specific control of the pressure, flow rate and/or volume of gas provided in each inspiratory phase at the ventilation cycle.” (Column 19, Lines 10-25). DeVries teaches the operation of the system whereby the “Pressure support breaths are triggered by the patient, limited by the ventilator, and cycled by the patient. Thus, each breath is triggered by patient inspiratory effort, but once such triggering occurs the ventilator will assure that a predetermined airway pressure is maintained through the inspiratory phase. The inspiratory phase ends, and the expiratory phase commences, when the patients inspiratory flow has diminished to a preset baseline level.” (Column 3, Lines 45-55), whereby the “patient inspiratory effort is then monitored and displayed as MIP/NIF in the monitor window 384.” (Column 13, Lines 15-25).  This monitored “patient inspiratory effort” effectively notifies the operation of the controller to increase compressor rotation during the inspiratory phase and to decrease rotation during the lack of patient inspiratory effort - exhalation phase.  By virtue of monitoring the inspiratory effort of the patient, the construction of this sensor is within the respiratory gas flow pathway in order to determine when the patient is inhaling. 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mondry (5,682,877) in view of Tiep et al. (4,535,767) and Rowland et al. (5,099,836) as applied to Claim 1, and further in view of Gradon et al. (6,272,933). 
As to Claim 20, the modified Mondry, specifically Mondry discloses the system having a mixing area (“blender” 370 - Fig 9 and 516 - Fig 14) for mixing oxygen (via “oxygen source” 366 - Fig 9 and 512 - Fig 14) and air (via “air source” 368 - Fig 9 and 514 - Fig 14) in the respiratory gas flow pathway (represented by the arrows alongside the conduits); a humidification area (“humidifier” 376 - Fig 9 and 522 - Fig 14) downstream of the mixing area (“blender” 370 - Fig 9 and 516 - Fig 14) and configured for humidifying respiratory gas in the respiratory gas flow pathway (represented by the arrows alongside the conduits); and a heated delivery conduit (“heater” 378 - Fig 9 and 524 - Fig 14) for minimizing condensation of the humidified respiratory gas; yet, does not expressly disclose the use of a heating element in thermal communication with the humidification area. 
Gradon teaches a system for providing humidified gas to a patient whereby downstream a source of gas (1) is a humidification area (4) in thermal communication with a heater (9) and further includes a heated delivery conduit (15) prior to delivery of the gas to the patient (13).  Specifically, Gradon teaches “the respiratory humidification system is a ventilator or gases supply means or blower 1 having an outlet 2 which supplies gases (for example oxygen, anaesthetic gases or air) to the inlet 3 of a humidification chamber means 4 via a conduit 6. Humidification chamber means 4 may, for example comprise a plastics formed chamber having a metal base 7 sealed thereto. Humidification chamber 4 is adapted to hold a volume of water 8 which is heated by a heater plate means 9 under the control of controller or control means 11 of a humidification device or humidifier 10.” (Column 7, Lines 50-65), whereby as the “humidified gases leave humidification chamber 4 via outlet 12 and are passed to a patient or other person in need of such gases 13 through a gases transportation pathway or inspiratory conduit 14. In order to reduce condensation within the inspiratory conduit 14 and to raise the temperature of the gases provided to the patient 13 a heating wire means 15 may be provided which may be energised under the control of control means 11.”  (Column 7, Line 60 thru Column 8, Line 5). Therefore, it would have been obvious to one having ordinary skill in the art to modify the humidifying area of Mondry to include an additional heater associated with and in thermal communication with the humidifying area as taught by Gradon to heat the volume of water to be humidified.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,427,547. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is merely broader than patent claims 1, 9, and 16. It is clear that all of the elements of the instant claims are found in the patent claims. The difference lies in the fact that the patent claims include many more elements and are thus much more specific. Thus, the invention of the patent claims is in effect a “species” of the "generic” invention of the instant claims. It has been held that the "generic" invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claim 1 is anticipated by patent claims 1, 9, and 16, it is not patentably distinct from patent claims 1, 9, and 16.
With respect to all the claims, both recite the features of a high flow therapy system for delivering heated and humidified respiratory gas to a patient, wherein there is a respiratory gas flow pathway for delivering the respiratory gas to the airway of the patient by way of a non-sealing respiratory interface having a pathway for pressure monitoring, wherein the flow rate of the pressurized respiratory gas is controlled by a microcontroller, and having a mixing area, a humidification area, and a heated delivery conduit.
The limitations of claim 2 are recited in patent claims 2 and 14. The limitations of claim 3 are recited in patent claims 3 and 17. The limitations of claim 4 are recited in patent claim 5. The limitations of claim 5 are recited in patent claims 6 and 12. The limitations of claim 6 are recited in patent claim 10. The limitations of claim 7 are recited in patent claim 11. The limitations of claim 8 are recited in patent claim 19. The limitations of claim 9 are recited in patent claims 20-23. The limitations of claims 12 and 19 are recited in patent claim 18. The limitations of claims 15-18 are recited in patent claim 4.  The limitations of claim 20 are recited in patent claim 15.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.
With respect to the prior art, Primary Examiner has modified the rejection to include new prior art reference - Rowland et al. (5,099,836).  
Rowland teaches the construction of a respiratory interface in the form of a nasal cannula (20, “nasal cannula 20” Column 3, Lines 65-70 and Column 5, Lines 60-65; as best seen in Figures 1-3) having nasal prongs (22/24, “The cannula includes a pair of nasal tubes 22 and 24 for delivering oxygen to the nostrils of a patient when the device is secured with the nasal tubes in the patient's nares” Column 5, Lines 65-70), similar to Mondry and Tiep suitable for the delivery of gases to the patient’s nostrils.  Rowland further teaches the construction of the nasal prongs (22/24) having an internal structure (33, “More specifically, the nasal tubes 22 and 24 are provided with an interior wall 32 which extends across the interior surface of the nasal tube to form a pressure sensing conduit comprising an interior passageway 33 having a first opening at the outlet port 41 of the nasal tube and a pressure sensing port 36 adjacent cannula body 21.” Column 6, Lines 5-40) for the purpose of providing a pressure sensing passageway as terminating at pressure sensing port (36) which is connected the pressure transducer (10, “Relatively small diameter tubes 28 are secured to the pressure sensing ports 36 which tubes meet at union 29 connected to tubing 27 for communicating the breathing pressures to pressure transducer 10. By incorporating such features, the pressure-directing conduit 33 including pressure sensing port 36 are independent of the main cannula body interior and do not interfere or enter the interior of the cannula body 21.” Column 6, Lines 5-40).  Consequently, Rowland teaches the application of an independent pressure sensing port to a nasal cannula was a known construction suitable for facilitating pressure sensing without interfering the ability of the nasal cannula to provide oxygen to the patient. 
Regarding the double patenting rejection, this rejection has been slightly modified to address the newly added features as referenced in conflicting claim 16.  The remaining conflicting claims of 1 and 9 already recite the features of the newly added limitations having the pathway to measure a pressure within the airway. 
Consequently, it appears the newly added limitations of the claims do not place this instant application into condition for allowance as the features added to the claims are taught by Rowland for the prior art rejection and were previously patented in the conflicting patent. 
In the interest of advancing prosecution, it may behoove Applicant to recite the structure and relationship as shown in Figure 1 in a picture claim format whereby the features of the nasal prongs (nozzles) 125/130 are correlated with the extensions 135/140 and with inlets 152/154.  
As disclosed in Para 0053-0054, “Each of the cannula's conduit outlets 136, 141 is located at the end of a respective elongate, substantially tubular, outlet member 135, 140. For example, in the embodiment shown in FIG. 1, the cannula 100 includes a first outlet member 135 that is substantially parallel to the cannula's first nozzle 125. In this embodiment, the first outlet member 135 and the first nozzle 125 may be positioned on opposite sides of the nasal cannula's base portion 105 as shown in FIG. 1.” … “accessory tubing is used to connect each outlet 135, 140 with at least one corresponding sensor (and/or at least one external monitoring device) that may, for example, be spaced apart from the cannula 100.”
As disclosed in Para 0070, “the invention shown in FIG. 1, the first conduit inlet 152 may be connected to a first conduit that is adapted for routing gas to a first sensor, and the second conduit inlet 154 may be connected to a physically separate second conduit that is adapted for routing gas to a second pressure sensor. Information from the first and second sensors may then be used to calculate the difference in pressure between the first and second inlets 152, 154.”
As disclosed in Para 0056, “Each of the cannula's conduits may extend: (1) from the conduit inlets 152, 154; (2) through, or adjacent, a side wall of one of the cannula's nozzles 125, 130; (3) through, or adjacent, a side wall of the cannula's base portion 105; and (4) to an outlet 135, 140 that is defined within, or disposed adjacent, the cannula's base portion 105. In one such embodiment, the conduit comprises a substantially tubular portion that is disposed adjacent an interior surface of the cannula's base portion.”
Each of the bolded aforementioned features appear to better represent within the claims the construction of the Figure 1 in a manner which appears to help formulate a chasm between the prior art made of record and the instant invention.  
Although this is not an indication of allowable subject matter until these limitations are formally recited within the claim listing and further search and consideration has been undertaken, Applicant is invited to file an After Final Consideration Pilot 2.0 (AFCP 2.0) (https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20) for consideration of these features in order to clarify the breath and scope of the claimed invention. 
In light of the aforementioned reasoning, the non-final rejection of the claims has been made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785